   Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 1 of 14



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


                                  MDL No. 1:15-md-2657-FDS

                                  This document relates to:

                              Aleksanyan v. GlaxoSmithKline LLC,
                                      Case No. 1:19-cv-10603
                              Arellanes v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13743
                              Betschart v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11042
                              Birt v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13740
                              Bivens v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10286
                              Black v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10953
                              Blair v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-11140
                              Blas v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-14065
IN RE : ZOFRAN® (ONDANSETRON)
                              Boswell v. GlaxoSmithKline LLC,
PRODUCTS LIABILITY LITIGATION
                                      Case No. 1:15-cv-13940
                              Boyack v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-11874
                              Cameron v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-12111
                              Crowell v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-12389
                              Cruz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10167
                              Cummings v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13775
                              Curington v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13889
                              Daniels v. GlaxoSmithKline LLC,
                                      Case No. 1:18-cv-00674
                              Davis v. GlaxoSmithKline LLC,
                                      Case No. 1:16-cv-10825
                              De la Cruz v. GlaxoSmithKline LLC,
                                      Case No. 1:17-cv-10372
                              Echols v. GlaxoSmithKline LLC,
                                      Case No. 1:15-cv-13759
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 2 of 14



                               Fair v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10755
                               Fuentez v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10676
                               Goodwin v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13828
                               Green v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-10720
                               Griffin v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11890
                               Griffin-Sperbeck v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10097
                               Guzman v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11035
                               Hall v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-12394
                               Hernandez v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10277
                               Hill v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-12388
                               Ingham v. GlaxoSmithKline LLC,
                                       Case No. 1:19-cv-10698
                               Johnson v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11274
                               Jones v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-11518
                               Kennelly v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-10825
                               Killpack v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10336
                               Koontz v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10957
                               Lambeth v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13931;
                               Lara v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-10198
                               Larson v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-11829
                               Leath v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13917
                               Lee v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10592
                               Lowery v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11854
                               Mandoyan v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13564
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 3 of 14



                               Marlenee v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13585
                               Mauss v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-10469
                               Mayo v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13207
                               McGee v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-12272
                               Meads v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-12579
                               Michael v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-12389
                               Mirandola v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-11440
                               Myint v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-10149
                               Newman v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13974
                               Nicholson v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11490
                               Ortiz v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-10703
                               Parden v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13973
                               Poe v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13937
                               Powell v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-10775
                               Printz v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10099
                               Ray v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-14103
                               Roberts v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-13710
                               Scangarello v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-11085
                               Schacht v. GlaxoSmithKline LLC,
                                       Case No. 1:15-cv-14085
                               Schmitt v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-11960
                               Shepherd v. GlaxoSmithKline LLC,
                                       Case No. 1:18-cv-10973
                               Smith v. GlaxoSmithKline LLC,
                                       Case No. 1:17-cv-10981
                               Southerland v. GlaxoSmithKline LLC,
                                       Case No. 1:16-cv-10197
      Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 4 of 14



                                                 Stacy v. GlaxoSmithKline LLC,
                                                         Case No. 1:17-cv-10350
                                                 Swaim v. GlaxoSmithKline LLC,
                                                         Case No. 1:15-cv-14122
                                                 Titus v. GlaxoSmithKline LLC,
                                                         Case No. 1:15-cv-14148
                                                 Wentz v. GlaxoSmithKline LLC,
                                                         Case No. 1:16-cv-12467
                                                 Wilkinson v. GlaxoSmithKline LLC,
                                                         Case No. 1:15-cv-13920
                                                 Wilkinson v. GlaxoSmithKline LLC,
                                                         Case No. 1:19-cv-10270
                                                 Zgurski v. GlaxoSmithKline LLC,
                                                         Case No. 1:15-cv-14038


DEFENDANT GLAXOSMITHKLINE LLC’S STATEMENT OF UNDISPUTED FACTS

       1.      At the April 26, 2019 Daubert hearing, Thomas Ayala, Plaintiffs’ Steering

Committee Member stated: “If there are defects outside of heart and palate, those -- I don’t know

how the numbers tally up, but I will tell you that I don’t believe that the scientific evidence has

caught up to proving those, if they are simply existing on an independent basis outside of a heart

or a palate.” Daubert Day 3 Hearing Trans. at 4-22, lines 11-19 (April 26, 2019); Ex. 2.

       2.      Plaintiffs’ expert embryologist, Dr. Sadler, testified, “just because a substance is

associated, for example, with an increased risk of cleft palate, that doesn’t mean that it will also

increase the risk of cleft lip with or without cleft palate.” Instead, to reach a causal opinion about

these defects, he testified, “you have to look at specific – with specific bold -- defects. You can’t

just lump everything together.” Sadler Dep. at 59:11-60:5; Ex. 3

       3.      Dr. Sadler testified that there is no study reporting an association—much less a

causal association—between Zofran and cleft lip with or without cleft palate. Sadler Dep. at 115:5-

8; Ex. 3.
      Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 5 of 14



       4.      Plaintiffs’ expert epidemiologist, Dr. Louik, testified that there are two phenotypes

of orofacial defect—cleft lip with or without cleft palate, and cleft palate only—and that they are

“etiologically and pathogenetically distinct.” Louik Dep. at 33:13-20; Ex. 4.

       5.
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 6 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 7 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 8 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 9 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 10 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 11 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 12 of 14
Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 13 of 14



                              Respectfully submitted,

                              /s/ Jennifer M. Stevenson
                              Madeleine M. McDonough
                              Jennifer M. Stevenson
                              Jennifer Stonecipher Hill
                              SHOOK, HARDY & BACON L.L.P.
                              2555 Grand Blvd
                              Kansas City, MO 64108
                              Telephone: (816) 474-6550
                              Facsimile: (816) 421-5547
                              mmcdonough@shb.com
                              jstevenson@shb.com
                              jshill@shb.com
                              Admitted pro hac vice

                              Mark D. Seltzer (BBO # 556341)
                              Brian K. French (BBO # 637856)
                              NIXON PEABODY LLP
                              100 Summer Street
                              Boston, MA 02110
                              Telephone: 617-345-1000
                              Facsimile: 617-345-1300
                              mseltzer@nixonpeabody.com
                              bfrench@nixonpeabody.com
                              George W. Vien (BBO # 547411)

                              DONNELLY, CONROY & GELHAAR LLP
                              260 Franklin Street, Suite 1600
                              Boston, MA 02110
                              Telephone: 617-720-2880
                              Facsimile: 617-720-3554
                              gwv@dcglaw.com

                              Attorneys for Defendant GlaxoSmithKline LLC
     Case 1:15-md-02657-FDS Document 1527-1 Filed 06/11/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of June, 2019, the foregoing document was sent
electronically to all registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent via first class mail to those identified as non-registered participants.

                                             /s/ Jennifer M. Stevenson
                                             Jennifer M. Stevenson
